Case 2:19-cv-02188-DSF-MRW Document 318-2 Filed 11/20/20 Page 1 of 16 Page ID
                                 #:8958



 1 :KATHY BAZOIAN PHELPS (155564)
 2 kphelps@diamondmccarthy.com
   DIAMOND MCCARTHY LLP
 3 1999 Avenue of the Stars, Suite 1100
 4 Los Angeles, California 90067-4402
   Telephone: (310) 651-2997
 5
 6 CHRISTOPHER D. SULLIVAN (148083)
   csullivan@diamondmccarthy.com
 7 STACEY L. PRATT (124892)
 8 stacey.pratt@diamondmccarthy.com
   DIAMOND MCCARTHY LLP
 9 150 California Street, Suite 2200
10 San Francisco, CA 94111
   Phone: (415) 692-5200
11
12 Counsel for Bradley D. Sharp,
   Permanent Receiver
13
                         UNITED STATES DISTRICT COURT
14
                       CENTRAL DISTRICT OF CALIFORNIA
15
                       WESTERN DIVISION – LOS ANGELES
16
   SECURITIES AND EXCHANGE              Case No. 2:19−cv−02188−DSF−MRW
17
   COMMISSION,                          Hon. Dale S. Fischer
18
                   Plaintiff,           DECLARATION OF BRADLEY D.
19
                                        SHARP IN SUPPORT OF
20                 v.                   RECEIVER’S MOTION FOR:
21
   DIRECT LENDING INVESTMENTS              (1) APPROVAL OF CLAIMS
22 LLC,                                    STIPULATION WITH DLIFF JOINT
                                           LIQUIDATOR; AND
23
                 Defendant.
24                                         (2) AUTHORITY TO MAKE
25                                         INTERIM DISTRIBUTION TO DLIFF

26
27
28
                                      1
     DECLARATION OF B. SHARP ISO MOTION FOR APPROVAL OF CLAIMS STIPULATION WITH
     DLIFF JOINT LIQUIDATOR; AND AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-2 Filed 11/20/20 Page 2 of 16 Page ID
                                 #:8959



 1
 2
                                                 Date:    December 21, 2020
 3                                               Time:    1:30 p.m.
 4                                               Dept.:   Courtroom 7D
                                                 Place:   United States District Court
 5                                                        Western Division
 6                                                        350 West 1st Street,
                                                          Los Angeles, CA 90012
 7
 8
 9         I, Bradley D. Sharp, declare:

10         1.    I am the Permanent Receiver appointed by this Court for the estate of

11 Direct Lending Investments LLC, Direct Lending Income Fund, L.P., Direct Lending
12 Income Feeder Fund, Ltd., DLI Capital, Inc., DLI Lending Agent, LLC, and DLI
13 Assets Bravo, LLC, and their successors, subsidiaries and affiliated entities
14 (“Receivership Entity”) pursuant to the Preliminary Injunction and Permanent
15 Receiver Order entered on April 1, 2019. I am also one of the joint official liquidators
16 (“JOLs”) of Direct Lending Income Feeder Fund, Ltd. (in official liquidation pursuant
17 to an order of the Grant Court of the Cayman Islands entered July 25, 2019.
18        2.    This declaration is submitted in support of the Receiver’s Motion For: (1)

19 Approval of Claims Stipulation with DLIFF Joint Liquidator; and (2) Authority to
20 Make Interim Distribution to DLIFF (“Motion”).
21         3.    I have personal knowledge of the facts set forth below, and if, called to

22 testify, could competently testify thereto.
23       4.      I, with the assistance of my professionals, have conducted a thorough

24   evaluation of the pre-Receivership activities in this case. I have run a claims process

25   and have undertaken a review of the claims submitted and the impact of different

26   distribution models on the creditor body to assist me in fashioning a distribution plan

27   in this case that I believe is equitable under the circumstances.

28        5.     Concurrent with the Motion, I am also seeking Court approval of a
                                            2
      DECLARATION OF B. SHARP ISO MOTION FOR APPROVAL OF CLAIMS STIPULATION WITH
      DLIFF JOINT LIQUIDATOR; AND AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-2 Filed 11/20/20 Page 3 of 16 Page ID
                                 #:8960



 1   proposed Distribution Plan.      The Distribution Plan recommends a priority of
 2   distributions from the funds in the receivership estate in the following order:
 3   Administrative Claims (Class 1); Priority Claims (Class 2); the claim of the joint
 4   liquidators of Direct Lending Income Feeder Fund, Ltd. (“DLIFF”) (Class 3) to be
 5   shared on a pro rata basis with the claim of Direct Lending Income Fund, L.P.
 6   (“DLIF”), with the proceeds of the DLIF claim to be distributed to DLIF
 7   Administrative Claimants and DLIF Investors (Classes 4A and 4B); Unsecured
 8   Creditor Claims (Class 5); Indemnity Claims (Class 6); and Counterparty Claims
 9   (Class 7).
10        6.      The Distribution Plan proposes a distribution to the joint liquidators of
11   DLIFF (Class 3) and DLIF Administrative Claimants and DLIF Investors (Classes
12   4A and 4B) based upon the allocation agreed to pursuant to the terms of the Claims
13   Allowance Stipulation, a copy of which is attached hereto as Exhibit “1” (the “Claims
14   Stipulation”). By the Motion, I seek approval of the Claims Stipulation and also seek
15   authority to make an interim distribution to DLIFF in the amount of $ 10 million from
16   the collateral of DLIF and DLIFF (“DLIFF Interim Distribution”)
17        7.      Class 3 in the Distribution Plan consists of the DLIFF claim sets forth in
18   the Claims Stipulation. Distribution on account of Class 3 shall be made only after
19   Classes 1 and 2 have been paid in full or sufficient reserves are held to ensure payment
20   in full to Classes 1 and 2.
21        8.      DLIFF, a Cayman Islands exempted company incorporated on June 15,
22   2016, is the offshore investment entity that solicited overseas investor funds. Prior to
23   a restructuring of the fund structure managed by DLI in October 2016, all domestic
24   and foreign investors invested through DLIF, which then invested its funds in DLI
25   Assets Bravo LLC (“DLIAB”), and DLI Assets. In October 2016, DLI moved to a
26   two-feeder fund structure with the formation of DLIFF, the offshore fund, along with
27   DLIF serving as the onshore fund. DLI Capital acted as the Master Fund, through
28
                                           3
     DECLARATION OF B. SHARP ISO MOTION FOR APPROVAL OF CLAIMS STIPULATION WITH
     DLIFF JOINT LIQUIDATOR; AND AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-2 Filed 11/20/20 Page 4 of 16 Page ID
                                 #:8961



 1   which investor funds raised by DLIF and DLIFF were contributed and deployed. DLI
 2   formed DLIFF to solicit investments from non-United States investors. The funds
 3   invested by the Feeder Funds were contributed by DLI Capital to its wholly owned
 4   subsidiary DLI Assets, and later to DLIAB, another subsidiary. These funds were
 5   ultimately loaned to third-party borrowers and the third-party borrowers in turn were
 6   generally lenders which made loans or extensions of credit to others (the “subsequent
 7   loans”).
 8        9.     The debt capital contributed under the new structure was formalized in
 9   two Loan and Security Agreements each dated as of October 1, 2016 (“LSA”), one
10   with DLIF as lender and one with DLIFF as lender, and with Millennium Trust
11   Company, LLC as the custodian for the benefit of each of the lenders. Under each of
12   the LSAs, the Feeder Funds agreed to lend money to DLI Capital as borrower under
13   a revolving loan facility. DLI Capital contributed the funds loaned as equity capital
14   to two subsidiaries DLI Assets and DLIAB, and those entities made loans to third
15   party borrowers generally on a secured basis. The LSAs by their terms granted DLIF
16   and DLIFF security interests in the loans and equity investments made by DLI
17   Capital. The collateral for the loans under the LSAs is described as all the “Collateral
18   Assets” of DLI Capital, including all the loans made and collateral received by DLI
19   Capital, along with DLI Capital’s ownership interests in any subsidiaries, funds in a
20   control deposit account for the deposit of the underlying loan payments received by
21   DLI Capital, and all other assets of DLI Capital.
22        10.    DLIF and DLIFF also entered into an Intercreditor Agreement dated as
23   of September 30, 2016, which provided for the lenders DLIF and DLIFF to have pari
24   passu rights in the loans made to DLI Capital. The pari passu rights were stated to
25   extend to the notes in favor of DLIF and DLIFF by DLI Capital, the collateral for the
26   notes, and all payments and collections or proceeds of enforcement of the loans
27   received by either DLIF or DLIFF.
28
                                           4
     DECLARATION OF B. SHARP ISO MOTION FOR APPROVAL OF CLAIMS STIPULATION WITH
     DLIFF JOINT LIQUIDATOR; AND AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-2 Filed 11/20/20 Page 5 of 16 Page ID
                                 #:8962



 1       11.     In its order entered May 14, 2019 (Doc. No. 43), this Court authorized
 2   me and Christopher D. Johnson to accept appointment as joint voluntary liquidators
 3   of DLIFF and/or joint official liquidators of DLIFF under the supervision of the Grand
 4   Court of the Cayman Islands (“Cayman Court”). With control of DLIFF’s controlling
 5   shareholder, DLI, in my capacity as Receiver, I exercised the rights of DLI to place
 6   DLIFF into voluntary liquidation by passing a unanimous special resolution.
 7   Christopher D. Johnson and I were appointed as joint voluntary liquidators. As joint
 8   voluntary liquidators, on June 18, 2019, Mr. Johnson and I filed a petition to place
 9   DLIFF’s liquidation under the supervision of the Cayman Court.
10       12.     On July 25, 2019, the Cayman Court ordered that DLIFF’s liquidation
11   (the “Cayman Liquidation”) continue under the supervision of the Cayman Court and
12   that Mr. Johnson and I be appointed as Joint official Liquidators (“JOLs”).
13       13.     On August 22, 2019, the JOLs sent a notice to the creditors and
14   shareholders of DLIFF of a meeting of creditors and contributories. Creditors were
15   asked to submit a proof of debt form to the JOLs in advance of the meeting. All
16   claims against and interests in DLIFF are to be pursued directly in the Cayman
17   Liquidation, in accordance with the laws of the Cayman Islands
18       14.     I, in my capacity as U.S. Joint Official Liquidator in the Cayman
19   Liquidation, and Mr. Johnson, the Cayman JOL, agreed to a conflict resolution
20   protocol (the “Protocol”) that was submitted to the Cayman Court and was approved
21   by that court on July 16, 2020. This Court subsequently also approved the Protocol.
22   (Doc No. 293). The Protocol addressed potential conflict that might arise between
23   the two proceedings, including allocation of the claim amounts as between DLIFF
24   and DLIF.
25       15.     The Claims Stipulation was negotiated pursuant to the Protocol, and I did
26   not participate in the negotiation of the stipulation on behalf of the JOLs and DLIFF.
27   I acted on behalf of DLIF in negotiating the Claims Stipulation and Mr. Johnson
28
                                           5
     DECLARATION OF B. SHARP ISO MOTION FOR APPROVAL OF CLAIMS STIPULATION WITH
     DLIFF JOINT LIQUIDATOR; AND AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-2 Filed 11/20/20 Page 6 of 16 Page ID
                                 #:8963



 1   negotiated the terms of the Claim Stipulation on behalf of DLIFF. The primary
 2   purpose of the Claims Stipulation is to fix the relative allocation of proceeds to be
 3   paid under the Distribution Plan between Class 3 and Class 4.
 4        16.    In addition to fixing claims as between Class 3 and Class 4, the Claims
 5   Stipulation requests authority to make an interim distribution of $10 million to the
 6   JOLs of DLIFF. I make this request to ensure that the claims administration process
 7   that is running in parallel for DLIFF in the Cayman Islands is not disrupted if there is
 8   delay or litigation over the distribution methodology proposed for creditors and
 9   investors of DLIF pursuant to a proposed rising tide methodology.
10        17.    The interim distribution amount distributed to DLIFF may be materially
11   higher if the Distribution Plan is approved that has been filed concurrently with this
12   Motion and I am authorized to make the proposed interim distribution pursuant to the
13   terms of the Plan. If approval of the proposed Plan is delayed or disallowed, I
14   nevertheless propose to pay from the secured collateral of the Feeder Funds the DLIFF
15   Interim Distribution and to also reserve DLIF’s pro rata share of the collateral, or
16   $23,730,414 (the DLIF Reserve”), to ensure that a ratable amount of the collateral is
17   preserved for DLIF Investors pending approval of the Distribution Plan
18        18.    I am currently holding about $200 million of cash on hand, and all of
19   those funds with the exception of $6,262,500 derived from $5,870,161 of cash on
20   hand at the date of the Receivership, $119,127 from office sublease rents, $94,979
21   from sale of office assets, $77,048 from interest income, $81,135 from vendor refunds
22   and $20,050 from employee salary reimbursements, are the collateral of DLIFF and
23   DLIF.
24        19.     Based upon the cash I currently hold and the relative allocation as
25   between Class 3 and Class 4 (31% and 69% respectively), the amount of the interim
26   distribution is sufficiently small that it will not under any scenario prejudice the rights
27   of Class 4, regardless of the ultimate method of distribution approved by this Court.
28
                                             6
     DECLARATION OF B. SHARP ISO MOTION FOR APPROVAL OF CLAIMS STIPULATION WITH
     DLIFF JOINT LIQUIDATOR; AND AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-2 Filed 11/20/20 Page 7 of 16 Page ID
                                 #:8964



 1   Both the DLIFF Interim Distribution and the DLIF Reserve would be paid from the
 2   collateral of DLIF and DLIFF so no other rights of any creditor would be impaired.
 3       20.     I believe in my business judgment that the proposed Claims Stipulation,
 4   a true and copy of which is attached hereto as Exhibit “1,” is fair, reasonable, and in
 5   the best interests of the Receivership Estate. The Claims Stipulation provides for the
 6   allowance of the claim of DLIFF and DLIF pursuant to the terms of the LSA. The
 7   dollar amount of the claims is based on the net amount that DLIFF and DLIF,
 8   respectively, invested into the Master Fund. The LSA by its terms granted DLIFF
 9   and DLIF security interests in the loans and equity investments made by DLI Capital.
10       21.     Entering into the DLIFF Claims Stipulation is a reasonable settlement and
11   resolution of the allocation of the available funds in the Receivership Estate as
12   between DLIF and DLIFF. The proposed settlement resolves any disputes relating to
13   allocation as between the two Feeder Funds and provides certainty as to the priority
14   of distributions. Any litigation regarding these issues would be time consuming and
15   expensive, draining the assets of the estate. The proposed settlement will avoid the
16   uncertainty and expense of litigation.
17       22.     The Claims Stipulation additionally reaches an agreement regarding the
18   handling of any proceeds of litigation commenced by the Receiver on behalf of the
19   Master Fund or any other Receivership Entity other than DLIFF or DLIF – i.e., that
20   such proceeds will be shared ratably based on the amounts of the DLIF Claim and the
21   DLIFF Claim. The Claims Stipulation also addresses the allocation of proceeds of any
22   DLIF Avoidance Actions arising from transfers made by DLIF. Such proceeds shall
23   be allocated exclusively to Class 4B DLIF investors pursuant to the Distribution Plan
24   and shall not be subject to the ratable distribution contemplated in the Claims
25   Stipulation. The Claims Stipulation leaves open the allocation of assets, including any
26   proceeds of litigation, that belong solely to either DLIFF or DLIF, other than as
27   described herein. Such assets, if any, shall be subject to distribution pursuant to a
28
                                              7
     DECLARATION OF B. SHARP ISO MOTION FOR APPROVAL OF CLAIMS STIPULATION WITH
     DLIFF JOINT LIQUIDATOR; AND AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-2 Filed 11/20/20 Page 8 of 16 Page ID
                                 #:8965



 1   separate agreement or otherwise through the course of the Receivership and/or the
 2   Cayman Liquidation.
 3        23.     The Claims Stipulation further allows the DLIFF funds to be distributed
 4   to the non-U.S. investors that invested through DLIFF pursuant to Cayman law
 5   through the Cayman Liquidation.
 6        24.     Other than the DLIFF Interim Distribution, the Claims Stipulation is
 7   contingent upon approval of the Distribution Plan, a key component of which
 8   provides for distribution to both Feeder Funds on a pro rata basis following payment
 9   of administrative and priority claims. DLIFF and DLIF share a secured interest in
10   most of the funds as their collateral. The Distribution Plan provides that DLIF and
11   DLIFF will share pro rata in the funds in the estate after payment of the administrative
12   and priority claims (other than DLIF Administrative Claims which will be borne
13   exclusively by DLIF Investors). They hold secured positions in most of the funds that
14   are currently on hand and available for distribution. I believe that the DLIFF Claims
15   Stipulation, which provides for all funds that are pooled in the Qualified Settlement
16   Fund to be distributed pursuant to the priorities set forth in the Plan, is fair and
17   equitable.
18        25.     I also believe that the DLIFF Interim Distribution to be paid irrespective
19   of whether the Distribution Plan is approved, is fair and reasonable given the
20   relatively small amount of the proposed interim distribution ($10 million as compared
21   to the $200 million of cash on hand). The proposed interim distribution of $10 million
22   to be paid to DLIFF along with a matching pro rata DLIF Reserve will be paid from
23   the collateral of those two secured creditors. I will hold sufficient cash reserves to pay
24   Administrative and Priority claims in full, and the proposed junior class of unsecured
25   creditors does not hold an interest in the collateral at this time. Accordingly, I believe
26   that no other claimant’s interests will be adversely impacted by the proposed DLIFF
27   Interim Distribution.
28
                                            8
     DECLARATION OF B. SHARP ISO MOTION FOR APPROVAL OF CLAIMS STIPULATION WITH
     DLIFF JOINT LIQUIDATOR; AND AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-2 Filed 11/20/20 Page 9 of 16 Page ID
                                 #:8966



 1         26. The DLIFF Interim Distribution allows for important milestones in the
 2   liquidation of DLIFF regardless of the progress on the approval of the Distribution
 3   Plan (it is possible that certain DLIF creditors may contest). I understand that under
 4   Cayman law, the allocation between and among investors and creditors is likely to be
 5   more complicated than the corresponding distribution to DLIF investors under U.S.
 6   law and may be subject to significant litigation. While the claims adjudication process
 7   has commenced in the Cayman Liquidation, it will not be in a position to make further
 8   material progress without the funding that will be provided by the DLIFF Interim
 9   Distribution. If there is a delay in approval of the Distribution Plan, I believe it would
10   be inequitable to delay the claims adjudication process for DLIFF because of disputes
11   among the investors in DLIF.
12         27. The split between DLIFF and DLIF based on the net amount invested by
13   the Funds into the Master Fund is approximately 31% to 69%. Even if I reserved in
14   full the Administrative, Priority and Creditor Claims pending Court approval of the
15   Distribution Plan, there would still be $148.7 million of available cash for
16   distribution, and DLIFF’s portion of those funds would be $45.4 million. I therefore
17   believe that the proposed DLIFF Interim Distribution of $10 million is reasonable
18   under the circumstances and will not impair any other parties’ rights to distribution.
19        I declare under penalty of perjury under the laws of the United States of
20    America that the foregoing is true and correct. Executed on November 19, 2020 in
21    San Juan Capistrano, California.
22                                                        ________________________
23                                                        Bradley D. Sharp

24
25
26
27
28
                                            9
     DECLARATION OF B. SHARP ISO MOTION FOR APPROVAL OF CLAIMS STIPULATION WITH
     DLIFF JOINT LIQUIDATOR; AND AUTHORITY TO MAKE INTERIM DISTRIBUTION TO DLIFF
Case 2:19-cv-02188-DSF-MRW Document 318-2 Filed 11/20/20 Page 10 of 16 Page ID
                                 #:8967




             Exhibit 1
Case 2:19-cv-02188-DSF-MRW Document 318-2 Filed 11/20/20 Page 11 of 16 Page ID
                                 #:8968
Case 2:19-cv-02188-DSF-MRW Document 318-2 Filed 11/20/20 Page 12 of 16 Page ID
                                 #:8969
Case 2:19-cv-02188-DSF-MRW Document 318-2 Filed 11/20/20 Page 13 of 16 Page ID
                                 #:8970
Case 2:19-cv-02188-DSF-MRW Document 318-2 Filed 11/20/20 Page 14 of 16 Page ID
                                 #:8971
Case 2:19-cv-02188-DSF-MRW Document 318-2 Filed 11/20/20 Page 15 of 16 Page ID
                                 #:8972
Case 2:19-cv-02188-DSF-MRW Document 318-2 Filed 11/20/20 Page 16 of 16 Page ID
                                 #:8973
